Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-21-00043-CV

           RCI ENTERTAINMENT (SAN ANTONIO), INC., d/b/a XTC Cabaret,
                                Appellant

                                               v.

  THE CITY OF SAN ANTONIO, Mayor Ron Nirenberg, and Michael E. Shannon, in their
                           Official Capacities,
                                Appellees

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-23536
                         Honorable Norma Gonzales, Judge Presiding

          BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the appeal is DISMISSED. We
ORDER all costs of this appeal assessed against appellant RCI Entertainment (San Antonio), Inc.,
d/b/a XTC Cabaret.

       SIGNED September 8, 2021.


                                                _________________________________
                                                Luz Elena D. Chapa, Justice